UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1401



BRENDA L. MCINTYRE; TAMMY M. CARPENTER; DONNA
W. JOYNER; LISA MCCALL, individually and on
behalf of all other persons similarly
situated,

                                                        Plaintiffs,

GEORGE I. REID,

                                            Defendant - Appellant,

          versus

MICHAEL ESPY, SECRETARY OF AGRICULTURE,

                                             Defendant - Appellee,

          and


NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES,

                                                         Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Richard C. Erwin, Senior
District Judge. (CA-94-184-2)


Submitted:   May 15, 1997                   Decided:   May 28, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.
Affirmed by unpublished per curiam opinion.

George I. Reid, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for administration of assets. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Reid v.

United States Dep't of Agric., No. CA-94-184-2 (M.D.N.C. Mar. 19,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2